UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. PMC Core Fixed Income Fund Schedule of Investments May 31, 2013 (Unaudited) Principal Amount Value ASSET BACKED SECURITIES - 3.49% Accredited Mortgage Loan Trust 2005-1, 0.589%, 04/25/2035 $ 2005-3, 0.692%, 09/25/2035 2005-4, 0.449%, 12/25/2035 Aegis Asset Backed Securities Trust 2005-1, 0.754%, 03/25/2035 American Credit Acceptance Receivables Trust A, 1.890%, 07/15/2016 (a) A, 1.640%, 11/15/2016 (a) A, 1.450%, 04/16/2018 (a) AmeriCredit Automobile Receivables Trust B, 1.120%, 11/08/2017 B, 1.310%, 11/08/2017 Asset-Backed Pass-Through Certificate Series 2004-R2 2004-R2, 0.894%, 04/25/2034 Chase Funding Mortgage Loan Asset-Backed Certificates FLT, 0.954%, 09/25/2033 Citigroup Mortgage Loan Trust, Inc. M-3, 0.684%, 05/25/2035 M-1, 0.989%, 06/25/2035 (a) Continental Airlines 2012-2 Class A Pass Through Trust A, 4.000%, 04/29/2026 First Franklin Mortgage Loan Trust 2004-FFH4 M-5, 1.817%, 01/25/2035 First Franklin Mortgage Loan Trust 2005-FF1 2005-FF1, 0.928%, 12/25/2034 Flagship Credit Auto Trust 2013-1 2013-1, 1.320%, 04/16/2018 (a) Fremont Home Loan Trust 2004-2, 1.165%, 07/25/2034 Global SC Finance II SRL 2013-1, 2.980%, 04/17/2028 (a) Home Equity Mortgage Trust 2004-5, 1.804%, 02/25/2035 Lake Country Mortgage Loan Trust 2006-HE1 M-1, 0.854%, 07/25/2034 (a) Morgan Stanley ABS Capital I, Inc. Trust 2004-HE6 2004-HE6, 0.754%, 08/25/2034 New Century Home Equity Loan Trust Series 2004-3 2004-3, 1.179%, 11/25/2034 Newcastle Mortgage Securities Trust A-4, 0.524%, 03/25/2036 SNAAC Auto Receivables Trust 2012-1, 1.780%, 06/15/2016 (a) Structured Asset Investment Loan Trust 2004-6 2004-6, 1.004%, 07/25/2034 Structured Asset Investment Loan Trust 2004-8 2004-8, 0.786%, 09/25/2034 Structured Asset Securities Corp. M3, 0.623%, 05/25/2035 UAL 2007-1 Pass Through Trust Series A, 6.636%, 01/02/2024 US Airways 2012-2 Class A Pass Through Trust 2012-2, 4.625%, 12/03/2026 TOTAL ASSET BACKED SECURITIES (Cost $4,716,598) CORPORATE BONDS - 22.65% Accommodation - 0.09% Wyndham Worldwide Corp. 2.500%, 03/01/2018 Administrative and Support Services - 0.18% Total System Services, Inc. 2.375%, 06/01/2018 Apparel Manufacturing - 0.09% PVH Corp. 4.500%, 12/15/2022 Beverage and Tobacco Product Manufacturing - 0.84% Altria Group, Inc. 9.950%, 11/10/2038 Dr. Pepper Snapple Group, Inc. 3.200%, 11/15/2021 Fomento Economico Mexicano SAB de CV 4.375%, 05/10/2043 Imperial Tobacco Finance PLC 3.500%, 02/11/2023 (a) Reynolds American, Inc. 7.625%, 06/01/2016 3.250%, 11/01/2022 7.250%, 06/15/2037 4.750%, 11/01/2042 Broadcasting (except Internet) - 0.66% Cogeco Cable, Inc. 4.875%, 05/01/2020 (a) Comcast Corp. 4.500%, 01/15/2043 Discovery Communications LLC 4.875%, 04/01/2043 DISH DBS Corp. 5.875%, 07/15/2022 NBCUniversal Media LLC 6.400%, 04/30/2040 Time Warner Cable, Inc. 4.125%, 02/15/2021 5.500%, 09/01/2041 Univision Communications, Inc. 7.875%, 11/01/2020 (a) Building Material and Garden Equipment and Supplies Dealers - 0.09% Home Depot, Inc. 4.200%, 04/01/2043 Chemical Manufacturing - 0.30% AbbVie, Inc. 2.900%, 11/06/2022 (a) Agrium, Inc. 3.150%, 10/01/2022 3.500%, 06/01/2023 Amgen, Inc. 5.150%, 11/15/2041 The Mosaic Co. 4.875%, 11/15/2041 Watson Pharmaceuticals, Inc. 3.250%, 10/01/2022 4.625%, 10/01/2042 Clothing and Clothing Accessories Stores - 0.55% Nordstrom, Inc. 6.750%, 06/01/2014 Swedbank Hypotek AB 1.375%, 03/28/2018 (a) Wynn Las Vegas LLC 4.250%, 05/30/2023 (a) Computer and Electronic Product Manufacturing - 0.86% Apple, Inc. 2.400%, 05/03/2023 3.850%, 05/04/2043 Hewlett-Packard Co. 2.650%, 06/01/2016 4.650%, 12/09/2021 Jabil Circuit, Inc. 5.625%, 12/15/2020 L-3 Communications Corp. 3.950%, 11/15/2016 Telefonaktiebolaget LM Ericsson 4.125%, 05/15/2022 Credit Intermediation and Related Activities - 4.98% Bank of America Corp. 1.500%, 10/09/2015 2.000%, 01/11/2018 3.300%, 01/11/2023 5.200%, 12/29/2049 Bank of Montreal 1.950%, 01/30/2018 (a) Bank of Nova Scotia 2.150%, 08/03/2016 (a) BBVA Banco Continental SA 3.250%, 04/08/2018 (a) Canadian Imperial Bank of Commerce 2.750%, 01/24/2016 (a) Caterpillar Financial Services Corp. 1.375%, 05/20/2014 Citigroup, Inc. 2.650%, 03/02/2015 6.125%, 11/21/2017 3.375%, 03/01/2023 Corpbanca SA 3.125%, 01/15/2018 Credit Suisse AG 1.625%, 03/06/2015 (a) Danske Bank A/S 3.875%, 04/14/2016 (a) ERAC USA Finance LLC 7.000%, 10/15/2037 (a) FirstMerit Corp. 4.350%, 02/04/2023 Ford Motor Credit Co. LLC 6.625%, 08/15/2017 General Electric Capital Corp. 1.000%, 12/11/2015 5.250%, 06/29/2049 5.875%, 01/14/2038 HSBC Holdings PLC 4.000%, 03/30/2022 Hyundai Capital Services, Inc. 3.500%, 09/13/2017 (a) KFW 3.500%, 03/10/2014 Norddeutsche Landesbank Girozentrale 0.875%, 10/16/2015 (a) Sberbank of Russia Via SB Capital SA 5.250%, 05/22/2023 (a) SLM Corp. 6.000%, 01/25/2017 Swedbank AB 2.125%, 09/29/2017 (a) UBS AG 2.250%, 03/30/2017 (a) Diversified Financials - 0.12% General Electric Capital Corp. 6.250%, 12/15/2049 Educational Services - 0.05% George Washinton University 3.485%, 09/15/2022 Electrical Equipment, Appliance, and Component Manufacturing - 0.04% Spectrum Brands Escrow Corp. 6.625%, 11/15/2022 (a) Executive, Legislative, and Other General Government Support - 0.10% Province of New Brunswick Canada 2.750%, 06/15/2018 Food Manufacturing - 0.23% Hawk Acquisition Sub, Inc. 4.250%, 10/15/2020 (a) Kraft Foods, Inc. 6.875%, 02/01/2038 6.875%, 01/26/2039 Pinnacle Foods Finance LLC 4.875%, 05/01/2021 (a) Tyson Foods, Inc. 4.500%, 06/15/2022 Food Services and Drinking Places - 0.02% Yum! Brands, Inc. 6.875%, 11/15/2037 Funds, Trusts, and Other Financial Vehicles - 1.80% Alexandria Real Estate Equities, Inc. 3.900%, 06/15/2023 Boston Properties LP 3.125%, 09/01/2023 Corporate Office Properties LP 3.600%, 05/15/2023 (a) Daimler Finance North America LLC 1.875%, 01/11/2018 (a) Digital Realty Trust LP 5.875%, 02/01/2020 5.250%, 03/15/2021 Entertainment Properties Trust 5.750%, 08/15/2022 Glencore Funding LLC 1.700%, 05/27/2016 (a) Health Care REIT, Inc. 4.125%, 04/01/2019 Sabra Health Care LP 8.125%, 11/01/2018 5.375%, 06/01/2023 Ventas Realty LP 2.700%, 04/01/2020 General Merchandise Stores - 0.19% Macy's Retail Holdings, Inc. 6.700%, 07/15/2034 SACI Falabella 3.750%, 04/30/2023 (a) Hospitals - 0.08% Catholic Health Initiatives 2.950%, 11/01/2022 Insurance Carriers and Related Activities - 1.78% CNA Financial Corp. 7.350%, 11/15/2019 Hartford Financial Services Group, Inc. 5.500%, 03/30/2020 Humana, Inc. 7.200%, 06/15/2018 ING US, Inc. 5.500%, 07/15/2022 (a) 5.650%, 05/15/2053 (a) Liberty Mutual Group 6.500%, 05/01/2042 (a) Pacific LifeCorp 5.125%, 01/30/2043 (a) Prudential Financial, Inc. 5.875%, 09/15/2042 5.200%, 03/15/2044 Sparebank 1 Boligkreditt AS 1.750%, 11/15/2019 (a) Swiss Re Treasury US Corp. 4.250%, 12/06/2042 (a) WellPoint, Inc. 4.650%, 01/15/2043 Wilton Re Finance LLC 5.875%, 03/30/2033 (a) XLIT Ltd. 5.750%, 10/01/2021 Machinery Manufacturing - 0.07% General Electric Co. 4.125%, 10/09/2042 Terex Corp. 6.500%, 04/01/2020 Management of Companies and Enterprises - 0.69% Eksportfinans ASA 3.000%, 11/17/2014 Icahn Enterprises LP 8.000%, 01/15/2018 Macy's Retail Holdings, Inc. 2.875%, 02/15/2023 Morgan Stanley 5.625%, 09/23/2019 5.500%, 01/26/2020 Merchant Wholesalers, Durable Goods - 0.08% DIRECTV Holdings LLC 6.000%, 08/15/2040 Merchant Wholesalers, Nondurable Goods - 0.34% Alliance One International, Inc. 10.000%, 07/15/2016 Express Scripts Holding Co. 2.650%, 02/15/2017 6.125%, 11/15/2041 Lorillard Tobacco Co. 8.125%, 06/23/2019 McKesson Corp. 7.500%, 02/15/2019 Mining (except Oil and Gas) - 0.71% Barrick Gold Corp. 4.100%, 05/01/2023 (a) Cliffs Natural Resources, Inc. 4.875%, 04/01/2021 Freeport-McMoRan Copper & Gold, Inc. 3.550%, 03/01/2022 3.875%, 03/15/2023 (a) Rio Tinto Finance USA PLC 3.500%, 03/22/2022 Southern Copper Corp. 6.750%, 04/16/2040 Teck Resources Ltd. 6.250%, 07/15/2041 Vale SA 5.625%, 09/11/2042 Motion Picture and Sound Recording Industries - 0.12% Time Warner, Inc. 6.100%, 07/15/2040 5.375%, 10/15/2041 4.900%, 06/15/2042 Motor Vehicle and Parts Dealers - 0.04% AutoZone, Inc. 2.875%, 01/15/2023 Nonmetallic Mineral Product Manufacturing - 0.11% Reynolds Group Issuer, Inc. 7.125%, 04/15/2019 Oil and Gas Extraction - 1.03% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Chesapeake Oilfield Operating LLC 6.625%, 11/15/2019 (a) Enterprise Products Operating LLC 6.125%, 10/15/2039 4.850%, 03/15/2044 Noble Energy, Inc. 4.150%, 12/15/2021 Petrobras Global Finance 3.000%, 01/15/2019 4.375%, 05/20/2023 Petroleum and Coal Products Manufacturing - 0.26% Marathon Oil Corp. 2.800%, 11/01/2022 6.600%, 10/01/2037 Pipeline Transportation - 0.49% El Paso Pipeline Partners Operating Co. LLC 6.500%, 04/01/2020 4.700%, 11/01/2042 Energy Transfer Partners LP 6.500%, 02/01/2042 Kinder Morgan Energy Partners LP 3.500%, 09/01/2023 6.500%, 09/01/2039 ONEOK Partners LP 3.375%, 10/01/2022 Primary Metal Manufacturing - 0.23% ArcelorMittal 4.250%, 02/25/2015 Steel Funding Ltd. 4.450%, 02/19/2018 (a) Professional, Scientific, and Technical Services - 0.26% APX Group, Inc. 6.375%, 12/01/2019 (a) Interpublic Group of Companies, Inc. 2.250%, 11/15/2017 Publishing Industries (except Internet) - 0.14% Oracle Corp. 2.500%, 10/15/2022 UBM PLC 5.750%, 11/03/2020 (a) Rail Transportation - 0.12% Burlington Northern Santa Fe LLC 4.400%, 03/15/2042 CSX Corp. 4.100%, 03/15/2044 Real Estate - 0.06% Piedmont Operating Partnership LP 3.400%, 06/01/2023 (a) Rental and Leasing Services - 0.11% Hertz Corp. 5.875%, 10/15/2020 United Rentals North America, Inc. 6.125%, 06/15/2023 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.49% DNB Boligkreditt AS 1.450%, 03/21/2018 (a) Goldman Sachs Group, Inc. 3.300%, 05/03/2015 2.375%, 01/22/2018 5.750%, 01/24/2022 3.625%, 01/22/2023 Jefferies Group LLC 5.125%, 01/20/2023 JPMorgan Chase & Co. 3.450%, 03/01/2016 1.625%, 05/15/2018 3.250%, 09/23/2022 Morgan Stanley 2.125%, 04/25/2018 3.750%, 02/25/2023 6.375%, 07/24/2042 Nomura Holdings, Inc. 2.000%, 09/13/2016 Prudential Financial, Inc. 4.750%, 09/17/2015 Specialty Trade Contractors - 0.38% Bank Nederlandse Gemeenten 1.375%, 03/23/2015 (a) Nederlandse Waterschapsbank NV 1.375%, 05/16/2014 (a) Support Activities for Mining - 0.12% Rowan Cos., Inc. 5.400%, 12/01/2042 Telecommunications - 0.58% AT&T, Inc. 6.550%, 02/15/2039 France Telecom SA 5.375%, 01/13/2042 Qwest Corp. 6.750%, 12/01/2021 Transportation Equipment Manufacturing - 0.56% American Axle & Manufacturing, Inc. 7.750%, 11/15/2019 Ford Motor Co. 4.750%, 01/15/2043 Ford Motor Credit Co. LLC 1.700%, 05/09/2016 3.000%, 06/12/2017 General Motors Financial Co., Inc. 4.250%, 05/15/2023 (a) United Technologies Corp. 4.500%, 06/01/2042 Utilities - 0.50% Calpine Corp. 7.500%, 02/15/2021 (a) Exelon Generation Co. LLC 4.000%, 10/01/2020 Nisource Finance Corp. 4.800%, 02/15/2044 Noble Energy, Inc. 6.000%, 03/01/2041 Public Service Electric & Gas Co. 3.650%, 09/01/2042 Sabine Pass Liquefaction LLC 5.625%, 04/15/2023 (a) Virginia Electric & Power Co. 4.000%, 01/15/2043 Water Transportation - 0.11% Hornbeck Offshore Services, Inc. 5.000%, 03/01/2021 (a) TOTAL CORPORATE BONDS (Cost $32,659,079) FOREIGN CORPORATE BONDS - 0.82% ArcelorMittal 6.125%, 06/01/2018 Barclays Bank PLC 6.750%, 05/22/2019 Electricite de France SA (a) 5.250%, 01/29/2050 Swedbank Hypotek AB 0.759%, 03/28/2014 (a) WPP Finance UK 8.000%, 09/15/2014 TOTAL FOREIGN CORPORATE BONDS (Cost $1,138,497) FOREIGN GOVERNMENT AGENCY ISSUES - 0.31% Province of Manitoba Canada 9.625%, 12/01/2018 Province Of Ontario Canada 0.950%, 05/26/2015 TOTAL FOREIGN GOVERNMENT AGENCY ISSUES (Cost $448,651) MORTGAGE BACKED SECURITIES - 16.05% Air Canada 2013-1, 4.125%, 11/15/2026 (a) Banc of America Commercial Mortgage Trust 2006-6, 5.356%, 10/10/2045 2006-5, 5.414%, 09/10/2047 BB-UBS Trust 2012-SHOW, 3.882%, 11/07/2036 (a) Bear Stearns Commerical Mortgage Securities A-4, 5.331%, 02/11/2044 COMM 2012-CCRE2 Mortgage Trust 2012-CCRE2, 1.960%, 08/17/2045 (b) COMM 2013-CCRE6 Mortgage Trust 2013-CCRE6, 0.776%, 03/12/2046 (a)(b) COMM 2013-LC6 Mortgage Trust 2013-LC6, 0.362%, 01/12/2046 (a)(b) 2013-LC6, 1.819%, 01/12/2046 (b) Commercial Mortgage Pass-Through Certificates 2007-C2, 5.542%, 01/15/2049 Credit Suisse First Boston Mortgage Securities Corp. 2005-C2, 4.832%, 04/15/2037 Extended Stay America Trust 2013-ESH 295.75%, 2.958%, 12/05/2031 (a) B-7, 3.604%, 12/05/2031 (a) Fannie Mae Pool 5.000%, 12/01/2021 4.000%, 03/01/2025 3.500%, 11/01/2025 3.500%, 02/01/2026 2.500%, 08/01/2027 2.500%, 08/01/2027 2.500%, 09/01/2027 2.500%, 09/01/2027 2.500%, 09/01/2027 2.500%, 10/01/2027 2.500%, 10/01/2027 4.500%, 06/01/2029 5.000%, 03/01/2030 5.000%, 06/01/2033 5.000%, 11/01/2033 5.000%, 08/01/2034 5.000%, 11/01/2034 4.500%, 08/01/2035 5.500%, 10/01/2035 5.500%, 10/01/2035 6.000%, 05/01/2036 6.000%, 09/01/2036 6.218%, 09/01/2036 6.000%, 03/01/2037 5.500%, 09/01/2037 5.500%, 12/01/2037 5.000%, 02/01/2038 6.000%, 05/01/2038 6.000%, 05/01/2038 4.000%, 12/01/2039 4.500%, 05/01/2040 4.500%, 05/01/2040 4.500%, 08/01/2040 4.500%, 08/01/2040 4.500%, 09/01/2040 4.500%, 10/01/2040 4.000%, 03/01/2041 5.000%, 04/01/2041 4.000%, 05/01/2041 4.500%, 07/01/2041 4.500%, 09/01/2041 4.000%, 10/01/2041 4.500%, 10/01/2041 4.500%, 10/01/2041 4.500%, 11/01/2041 3.411%, 01/01/2042 4.000%, 03/01/2042 4.000%, 03/01/2042 4.000%, 09/01/2042 Fannie Mae REMICS 2011-127, 5.500%, 12/25/2026 (b) 2008-2, 5.000%, 07/25/2037 2012-35, 4.000%, 04/25/2042 2012-128, 5.694%, 11/25/2042 2012-137, 5.156%, 12/25/2042 2012-150, 5.694%, 01/25/2043 Freddie Mac Gold Pool 3.500%, 09/01/2026 3.500%, 09/01/2026 5.500%, 12/01/2027 5.000%, 02/01/2035 5.500%, 05/01/2035 5.000%, 08/01/2035 5.500%, 09/01/2037 5.500%, 02/01/2038 5.500%, 09/01/2038 4.000%, 11/01/2040 4.000%, 01/01/2041 4.000%, 02/01/2041 4.500%, 04/01/2041 4.500%, 05/01/2041 5.000%, 05/01/2041 4.500%, 07/01/2041 4.500%, 07/01/2041 4.000%, 10/01/2041 4.000%, 10/01/2041 4.000%, 12/01/2041 3.000%, 01/01/2043 3.000%, 02/01/2043 3.000%, 02/01/2043 3.000%, 03/01/2043 3.000%, 03/01/2043 Freddie Mac REMICS 3752, 2.124%, 06/15/2015 (b) 3762, 5.911%, 05/15/2025 (b) 4170, 3.000%, 05/15/2032 (b) 4170, 3.847%, 01/15/2033 3792, 6.360%, 11/15/2040 (b) 4192, 5.156%, 03/15/2043 FREMF Mortgage Trust 2012-KF01, 2.800%, 10/25/2044 (a) 2012-K706, 4.023%, 11/25/2044 (a) 2012-K18, 4.265%, 01/25/2045 (a) 2013-K712, 3.367%, 05/25/2045 (a) 2012-K21, 3.939%, 07/25/2045 (a) 2012-K711, 3.562%, 08/25/2045 (a) 2012-K11, 3.687%, 08/25/2045 (a) 2012-K11, 3.687%, 08/25/2045 (a) Ginnie Mae II Pool 2003-AR1, 4.536%, 10/19/2033 Government National Mortgage Association 2010-41, 4.500%, 06/20/2033 (b) 2012-65, 3.500%, 03/20/2036 2012-07, 3.500%, 04/20/2036 2011-35, 4.500%, 12/16/2037 (b) 2010-84, 4.500%, 11/20/2038 2009-44, 1.289%, 06/16/2039 2011-71, 4.500%, 06/20/2039 (b) 2012-153, 4.000%, 02/20/2042 2012-53, 1.085%, 03/16/2047 (b) 2013-63, 0.772%, 09/16/2051 (b) 2012-70, 0.961%, 08/16/2052 (b) 2012-135, 1.040%, 01/16/2053 (b) 2012-107, 0.699%, 12/16/2053 (b) 2013-17, 0.989%, 06/16/2054 (b) 2012-132, 1.189%, 06/16/2054 (b) Greenwich Capital Commercial Funding Corp. 2007-GG9, 5.444%, 03/10/2039 GS Mortgage Securities Corp. II 2006-GG8, 5.560%, 11/14/2039 2007-GG10, 5.805%, 08/10/2045 GS Mortgage Securities Trust 2012-GC6, 2.187%, 01/10/2045 (a)(b) Impac CMB Trust Series 2004-10 2004-10, 0.583%, 03/25/2035 Impac Secured Assets Trust 2006-2 2006-2, 0.589%, 08/25/2036 JP Morgan Chase Commercial Mortgage Securities Corp. A-4, 5.429%, 12/12/2043 2007-CIBC18, 5.440%, 06/12/2047 2007-LDP10, 5.420%, 01/15/2049 2007-LDP12, 5.882%, 02/15/2051 JP Morgan Mortgage Trust 2013-1 2013-1, 2.500%, 03/01/2043 (a) Merrill Lynch/Countrywide Commercial Mortgage Trust 2007-5, 5.378%, 08/12/2048 Series 2007-8, 6.163%, 08/12/2049 2007-7, 5.729%, 06/12/2050 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7, 1.769%, 02/16/2046 (b) 2013-C9, 1.618%, 05/15/2046 (b) Morgan Stanley Capital I Trust A, 2.695%, 01/11/2032 (a) A-4, 5.150%, 06/13/2041 A-2, 5.610%, 04/15/2049 Opteum Mortgage Acceptance Corp. 2005-3, 0.494%, 07/25/2035 UBS-Barclays Commercial Mortgage Trust 2012-C4, 1.894%, 12/12/2045 (a)(b) 2013-C5, 1.174%, 03/12/2046 (a)(b) Wachovia Bank Commercial Mortgage Trust 2007-C32, 5.933%, 06/15/2049 Wells Fargo Mortgage Backed Securities Trust 2006-16, 5.000%, 11/25/2036 WF-RBS Commercial Mortgage Trust 2012-C9, 2.275%, 11/17/2045 (a)(b) 2013-C14, 0.943%, 06/15/2046 (b) WFRBS Commercial Mortgage Trust 2013-C11, 1.526%, 03/17/2045 (a)(b) 2013-C12, 1.677%, 03/17/2048 (a)(b) TOTAL MORTGAGE BACKED SECURITIES (Cost $23,301,808) MUNICIPAL BONDS - 1.01% American Municipal Power 8.084%, 02/15/2050 Florida Hurricane Catastrophe Fund Finance Corp. 2.995%, 07/01/2020 Municipal Electric Authority of Georgia 6.637%, 04/01/2057 Philadelphia Authority for Industrial Development 3.964%, 04/15/2026 State of Illinois 7.350%, 07/01/2035 University of North Carolina at Chapel Hill 3.596%, 12/01/2033 TOTAL MUNICIPAL BONDS (Cost $1,500,497) U.S. GOVERNMENT AGENCY ISSUES - 22.32% Fannie Mae 2.500%, 06/15/2028 4.500%, 06/01/2034 4.000%, 06/15/2040 3.500%, 06/15/2041 3.500%, 07/15/2041 3.000%, 06/15/2042 Federal Farm Credit Banks 1.460%, 11/19/2019 Federal Home Loan Banks 5.500%, 07/15/2036 Federal Home Loan Mortgage Corp. 1.140%, 10/15/2018 Federal National Mortgage Association 1.500%, 10/23/2019 1.550%, 10/29/2019 1.600%, 12/24/2020 2.630%, 10/10/2024 Freddie Mac 4.000%, 06/15/2041 3.500%, 06/15/2042 3.000%, 06/15/2043 Freddie Mac Gold Pool Pool #G1-3122, 5.000%, 04/01/2023 Pool #G0-35355.500%, 10/01/2037 Pool #G0-3812, 5.500%, 02/01/2038 Pool #G0-4449, 5.500%, 07/01/2038 Pool #G0-4471, 5.500%, 07/01/2038 Pool #A8-2657, 5.500%, 10/01/2038 Pool #A8-2134, 6.000%, 10/01/2038 Freddie Mac Non Gold Pool Pool #1H-2617, 5.778%, 05/01/2036 Pool #1J-1346, 5.548%, 11/01/2036 Pool #1G-1509, 5.314%, 02/01/2037 Ginnie Mae 3.500%, 06/15/2042 3.000%, 06/15/2043 Ginnie Mae II Pool 5.000%, 05/20/2030 5.500%, 02/20/2034 4.000%, 05/20/2041 3.000%, 07/20/2041 4.000%, 07/20/2041 4.500%, 07/20/2041 4.000%, 03/20/2042 2.000%, 01/20/2043 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $33,063,179) U.S. GOVERNMENT NOTES/BONDS - 16.90% U.S. Treasury Notes/Bonds - 11.71% 0.250%, 01/31/2014 0.250%, 02/28/2014 0.250%, 04/30/2014 0.250%, 05/31/2014 0.250%, 04/15/2016 0.750%, 10/31/2017 0.750%, 12/31/2017 0.625%, 04/30/2018 3.625%, 08/15/2019 1.750%, 05/15/2023 6.250%, 08/15/2023 6.875%, 08/15/2025 5.500%, 08/15/2028 2.750%, 11/15/2042 3.125%, 02/15/2043 United States Treasury Inflation Indexed Bonds - 5.19% 0.500%, 04/15/2015 0.125%, 04/15/2016 0.125%, 04/15/2017 2.375%, 01/15/2025 2.000%, 01/15/2026 3.875%, 04/15/2029 TOTAL U.S. GOVERNMENT NOTES/BONDS (Cost $24,872,979) Shares Value EXCHANGE-TRADED FUNDS - 15.58% iShares Barclays Intermediate Credit Bond Fund iShares Core Total US Bond Market ETF iShares iBoxx Investment Grade Corporate Bond Fund SPDR Barclays Capital High Yield Bond ETF WisdomTree Emerging Markets Local Debt Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $22,501,779) Principal Amount Value SHORT-TERM INVESTMENTS - 16.88% U.S. Treasury Bills - 5.13% 0.00% Coupon, 0.174% Effective Yield, 08/22/2013 0.00% Coupon, 0.091% Effective Yield, 03/06/2014 Money Market Funds - 11.75% AIM STIC Prime Portfolio AIM STITT - Treasury Portfolio Fidelity Institutional Government Portfolio First American Government Obligations Fund First American Treasury Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $24,641,014) Total Investments (Cost $168,844,081) - 116.01% Liabilities in Excess of Other Assets - (16.01)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Securities issued pursuant to Rule 144A under the Securities Act of 1933.Such securities are deemed to be liquid, using procedures established by the Board of Trustees. (b) Represents an interest-only security that entitles holders to receive only interest payments on the underlying mortgages. PMC Core Fixed Income Fund Schedule of Open Futures Contracts May 31, 2013 (Unaudited) Number Unrealized of Contracts Settlement Appreciation Description Sold/Purchased Month (Depreciation) Euro Bond Future 3 Jun. 2013 $ ) U.S.10 Year Note Future 16 Sep. 2013 U.S. 5 Year Note Future 38 Sep. 2013 Total Futures Contracts Sold $ Canadian 10 Year Bond Future 4 Sep. 2013 $ ) Long Gilt Future 3 Sep. 2013 ) U.S. 2 Year Note Future 21 Sep. 2013 ) U.S. Long Bond Future 19 Sep. 2013 ) U.S. Ultra Long Term Bond Future 9 Sep. 2013 ) Total Futures Contracts Purchased $ ) PMC Core Fixed Income Fund Schedule of Open Forward Currency Contracts May 31, 2013 (Unaudited) Contract Fair Net Settlement Amount Value Unrealized Purchase Contracts: Date (USD) (USD) (USD) 270,000,000 COP (a) 8/21/2013 ) 3,600,000 MXN (a) 8/21/2013 ) 380,000 PEN (a) 8/21/2013 ) Total Purchase Contracts ) Sale Contracts: 59,300,000 JPY (b) 8/21/2013 ) Total Sales Contracts ) Net Value of Outstanding Forward Currency Contracts ) (a)Barclay Investments Ltd. is the counterparty for this open forward currency contract held by the Fund as of May 31, 2013. (b)HSBC Investment Bank PLC is the counterparty for this open forward currency contract held by the Fund as of May 31, 2013. Abbreviations: JPY Japanese Yen MXN Mexican Peso PEN Peruvian Nuevo Sol COP Columbian Peso The cost basis of investments for federal income tax purposes at May 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation - Futures Gross unrealized appreciation - Investments Gross unrealized depreciation - Futures ) Gross unrealized depreciation - Forwards ) Gross unrealized depreciation - Investments ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) could result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. To the extent that such events are significant, the Fund will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated. The Advisor anticipates that the Fund’s portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. The Fund may use certain options and futures contracts (collectively, “Derivative Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of a position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions. Options and futures prices can diverge from the prices of their underlying instruments. Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way. Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded and from imposition of daily price fluctuation limits or trading halts. The Fund is subject to equity price risk in the normal course of pursuing its investment objectives. The Fund enters into written call options to hedge against changes in the value of equities. The writing of call options is intended to reduce the volatility of the portfolio and to earn premium income. Written call options expose the Fund to minimal counterparty credit risk since they are exchange traded and the exchange’s clearing house guarantees the options against default. The Fund may also purchase put options to provide protection against adverse price effects from anticipated changes in prices of securities. In addition, the Fund enters into written put options to hedge against changes in the value of purchased put options. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from options written. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or a loss. If a put option is exercised, the premium is deducted from the cost basis of the security purchased. The Fund, as writer of an option, bear the market risk of an unfavorable change in the price of the security underlying the written option. When purchasing options, the Fund will recognize a realized loss equal to the premium paid to purchase the option, if the option expires unexercised. The difference between the proceeds received on effecting a closing sale transaction and the premium paid will be recognized as a realized gain or loss. If a put option is exercised, the premium paid is deducted from the proceeds on the sale of the underlying security in determining whether the Fund has a realized gain or loss. Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Fund isolates the portion of the results of operations from changes in foreign exchange rates on investments from those resulting from changes in market prices of securities held. Reported net realized foreign exchange gains or losses arise from sales of portfolio securities, sales and maturities of short-term securities, sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Fund's books, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the values of assets and liabilities, including investments in securities at fiscal period end, resulting from changes in the exchange rate. Investments in foreign securities entail certain risks. There may be a possibility of nationalization or expropriation of assets, confiscatory taxation, political or financial instability, and diplomatic developments that could affect the value of the Funds’ investments in certain foreign countries. Since foreign securities normally are denominated and traded in foreign currencies, the value of the Funds’ assets may be affected favorably or unfavorably by currency exchange rates, currency exchange control regulations, foreign withholding taxes, and restrictions or prohibitions on the repatriation of foreign currencies. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers are not generally subject to accounting, auditing, and financial reporting standards and practices comparable to those in the United States. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. The Fund may enter into futures contracts traded on domestic exchanges, including stock index futures contracts. Upon entering into a contract, the Fund deposits and maintains as collateral such initial margin as required by the exchange on which the transaction is effected. Pursuant to the contract, the Fund agrees to receive from or pay to the broker an amount of cash equal to the daily fluctuation in value of the contract. Such receipts or payments are known as variation margin and are recorded by the Funds as unrealized gains and losses. When the contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. A stock index futures contract does not involve the physical delivery of the underlying stocks in the index. As collateral for futures contracts, the Fund is required under the 1940 Act to maintain assets consisting of cash, cash equivalents or liquid securities. This collateral is required to be adjusted daily to reflect the market value of the purchase obligation for long futures contracts or the market value of the instrument underlying the contract, but not less than the market price at which the futures contract was established, for short futures contracts. At Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, futures contracts are valued at the average of quoted bid and asked prices as of the close of such exchange or board of trade. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions on the identified cost basis by comparing the original cost of the security lot sold with the net sale proceeds. Dividend income is recognized on the ex-dividend date, and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at May 31, 2013 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2013, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity: Exchange-Traded Funds $ $
